Carr, J.:
The plaintiff has recovered judgment in the sum of $15,000 damages-and costs, etc., making in all $18,626.16. The action was brought to recover damages for the death of plaintiff’s husband through the negligence of the defendant. On the first trial there was a judgment for the defendant; on appeal to this court this judgment was reversed and a new trial granted (134 App. Div. 661). The defendant gave a stipulation for judgment absolute and appealed to the Court of Appeals, where ■ the judgment of this court was affirmed (201 N. Y. 520). The case then came back to Trial Term for *806an assessment of damages under section 194 of the Code of Civil Procedure. The decedent was sixty years of age; he left a widow and two grown-up daughters, one of whom was married, the other living at home with the parents. He was an architectural draftsman, earning $30 a week from the city of New York and doing a little outside business. According to the plaintiff’s proofs he was in ordinary health but slightly lame in the left leg. The defendant attempted to prove that he was in, poor health and afflicted or threatened with a paralysis or locomotor ataxia. The jury awarded damages of $15,000. It was a large verdict and the trial court so thought. It was not so large as to indicate passion or prejudice, and we should not attempt to disturb it on that ground alone. We have sustained verdicts as large under similar circumstances. (Boyce v. New York City Railway Co., 126 App. Div. 248, 253.) The defendant moved to set aside the verdict on the judge’s minutes and for a new trial under section 999 of. the Code of Civil Procedure. This practice was not proper on an inquisition of damages. (Bossout v. Rome, W. & O. R. R. Co., 131 N. Y. 37.) The court, however, treated the motion as one to set aside the inquisition, and as such one addressed to its discretion and after consideration denied the same. For this practice there is precedent, although the practice under such circumstances is not prescribed expressly by the Code of Civil Procedure. As pointed out in Bossout v. Rome, W. & O. R. R. Co. (supra), such a motion is addressed to the discretion of the court and is to be determined according to the ends of justice, and it will not be granted as a new trial would be for the mere admission of improper evidence nor merely because competent evidence was excluded. It must appear that the admission or exclusion of such evidence defeated the ends of justice. (Ward v. Haight, 3 Johns. Cas. 80; Sharp v. Dusenbury, 2 id. 117.) The exercise of discretion by the court in granting or denying the motion to set aside the inquisition is reviewable in this court although not reviewable in the Court of Appeals. (Bossout v. Rome, W. & O. R. R. Co., supra; Bassett v. French, 155 N. Y. 46; Lewin v. Lehigh Valley R. R. Co., 169 id. 336.) With the record of the inquisition before us we are unable to find that any improper evidence was admitted on the *807question of damages. It is claimed, however, that competent and proper evidence offered by the defendant was excluded. Several instances of such exclusion are cited, but only one of them is serious enough for present consideration. The defendant called one Dr. Fitch, who had attended the decedent some five or six years before the accident. He was questioned by the defendant’s counsel as follows: “You have testified that in 1902 or 1903 you treated Mr. Trieber; will you state what you treated him for at that time ? ” The witness refused to answer, claiming that it would be improper to disclose information acquired by him in his professional capacity. The court declined to compel the witness to answer unless there was an express waiver by the plaintiff. While no formal objection was made by the plaintiff, there was at the same time no express waiver made, and the question remained unanswered. It is true that the privilege claimed by the physician did not belong to him but to the patient, and could have been waived by the personal representative, the plaintiff. (Code Civ. Proc. §§ 834, 836.) At the same time, though technically the physician was claiming a right which he did not possess, yet a refusal by the court to compel him to answer would not, even on a trial where there had been an express waiver, be a reversible error unless it appeared that the evidence sought was material to the question to be determined. (Zimmer v. Third Avenue R. R. Co., No. 1, 36 App. Div. 265, 272.) Here the question related to a condition existing some five or six years before the accident. The question was not specific enough to appear material on its face. If it was sought to show that the decedent was then permanently impaired in health, the question should have so indicated. As the question was put, the answer might disclose something of no importance whatever to the question of damages. To say that the failure of the court to compel the witness to answer this question was against the ends of justice on this inquisition of damages would require some speculation as to what the answer would have been, and we are not at liberty to resort to speculation in order to reverse the decision of the court which presided over the inquisition. Moreover, there was here no express waiver. Some colloquy took place between the respective counsel, but it is clear that *808the plaintiff and her counsel did not intend to waive the provision of section 834 of the Code of Civil Procedure.
The order must he affirmed, with costs.
Burr, Thomas and Woodward, JJ., concurred; Jenks, P. J., read for reversal.